DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ann C. Livingston on 6/14/2022.

Examiner’s Amendments are as follows:
Amend claim 1, as follows:
In claim 1, line 1, after “a motion of” and before “body” delete “the” and insert - -a- -.
In claim 1, line 4, after “segments represent include at least one” and before “more joints” delete “of” and insert - -or- -.

Replace claim 9, as follows:
A motion prediction system for predicting a motion of a body of a random animate subject, comprising: 
a first neural network trained to receive a time sequence of markerless video data of the subject and to process the video data to generate a time sequence of musculoskeletal motion capture data of the subject; 
wherein the musculoskeletal motion capture data sequence represents a set of musculoskeletal segments internal to the body; 
wherein the set of musculoskeletal segments represent include at least one or more joints within the body that are not externally visible; and 
wherein the musculoskeletal segments represent portions of the body whose past motion is predictive of the motion of the entire body; 
a second neural network trained to receive the musculoskeletal motion capture data and to process the data to generate a prediction of the subject's location based on position change of the set of musculoskeletal segments.

Replace claim 17, as follows:
An on-board motion prediction system for predicting a motion of a body of a pedestrian in or along a roadway on which a vehicle is traveling, comprising: 
at least one video camera for capturing video data of the pedestrian; 
a first neural network trained to receive a time sequence of the video data and to process the video data to generate a time sequence of musculoskeletal motion capture data of the subject; 
wherein the musculoskeletal motion capture data is a time sequence representing a set of musculoskeletal segments internal to the body; 
wherein the set of musculoskeletal segments represent include at least one or more joints within the body that are not externally visible; and 
wherein the musculoskeletal segments represent portions of the body whose past motion is predictive of the motion of the entire body; 
a second neural network trained to receive the musculoskeletal motion capture data and to process the data to generate a prediction of the subject's location based on position change of 
a collision avoidance process operable to determine if there is a likely collision with the pedestrian.



Allowable Subject Matter
Claims 1-20, are allowed.

Reasons for Allowance
Regarding independent claims 1, 9, and 17, (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 05/30/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cunningham (US PGPUB 2019/0354105 A1) reference discloses an action of autonomous vehicles and semi-autonomous vehicles may be controlled or adjusted based on predicted actions (e.g., behaviors) of surrounding agents, such as vehicles and pedestrians.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633